                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DARREN W. REYNOLDS,                            )
                                               )
                      Plaintiff,               )
                                               )     CIVIL ACTION NO . 7:18-CV-00206
              v.                               )
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner                            )
of Social Security,                            )
                                               )
                      Defendant.               )

                                               ORDER
                             ,..#1
       AND NOW, this     ~0          day of   cf"'
                                                ~          , 2019, upon consideration of the

Defendant' s Motion for Remand, and any response thereto, it is hereby ORDERED that the

Motion is granted, and this case is remanded to Defendant for further administrative

proceedings. Upon remand, the Appeals Council will further evaluate Plaintiffs claim and/or

direct an Administrative Law Judge to evaluate further Plaintiffs claim.

       This remand is ordered pursuant to the fourth sentence of 42 U .S.C . § 405(g).

                                                     BY THE COURT: I       la6 jCJO I1

                                                                                         J.
